JAMES E. DOYLE, JR., District Attorney Dane County
You have asked my opinion concerning the question of whether a licensed private detective agency may use a badge which contains thereon the phrase "Special Deputy" together with the great seal of the State of Wisconsin. The badge also contains the name of the detective agency which is displayed prominently in letters larger than those used in the phrase "Special Deputy."
Wisconsin Administrative Code section RL 3.24 provides in pertinent part as follows:
    Licensees shall not wear, use or display any badge, shield or star in the course of private detective activity.
(Emphasis supplied.)
Properly enacted administrative rules have the same force and effect as statutes enacted by the State Legislature. See Verbetenv. Huettl, 253 Wis. 510, 34 N.W.2d 803 (1948); Josam Mfg. Co. v.State Board of Health, 26 Wis. 2d 587, 133 N.W.2d 301 (1965).
I, therefore, conclude that licensees may not use such a badge as you describe in the course of private detective activity. The wearing, use, or display of such a badge contrary to the cited rule may in fact constitute conduct which reflects adversely upon professional qualifications and thereby may constitute grounds for revocation of the appropriate license. See Wis. Adm. Code section RL 3.32 (4).
You must therefore determine, on a case-by-case basis, whether the person wearing, using, or displaying such badge is, at the time involved, engaged in private detective activity to determine whether the prohibition applies. I refer you to Wis. Adm. Code section RL 3.01 (7) and (8) for definitions relevant to such determination.
You also wish to know whether there exists any prohibitions against the use of such a badge by persons other than those engaged in private detective activity.
Wisconsin Constitution art. XIII, sec. 4 provides for the great seal of this state, and sec. 14.45, Stats., provides that the seal shall contain the coat of arms. The coat of arms is provided for in sec. 1.07, Stats., *Page 171 
while sec. 1.08, Stats., requires that the state flag contain the coat of arms. Section 946.06, Stats., provides criminal sanctions for certain kinds of misuse of the state flag. There appears to be no other statutory provisions regulating or prohibiting the private use of the coat of arms or of the seal.
I, therefore, conclude that the use of such seal on such a badge is not in and of itself prohibited. If such a badge is used with the intent of the part of the bearer to mislead others into believing that the bearer is a peace officer, there may be a violation of sec. 946.70, Stats., entitled "Personating peace officers."
BCL:JM